DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8-12, filed on1/19/2022, with respect to objection to claims 14 and 16; and 35 U.S.C. 101 rejection of claims 15-16 have been fully considered and are persuasive.  The objection to claims 14 and 16; and 35 U.S.C. 101 rejection of claims 15-16 has been withdrawn. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“switching determination unit” and target time determination unit” in claim 11; and
“switching determination unit”, “indication transmission unit”, and” switching determination unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 12 is objected to because of the following informalities:  
Regarding claim 12:
Lines 1-2 recite “A time-domain resource allocation apparatus, applied to the method of claim 9:”; as limitation of claim 9 has been added to claim 12, the examiner suggests amending claim 12 to be an independent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (3GPP TSG RAN WG1 Meeting#92, R1-1801347, Agenda Item 7.1.3.4.1 by Huawei, dated Feb 26-Mar 2, 2018) in view of NPL1 (3GPP TSG RAN WG1 Meeting, R1-1802844, Remaining Issues on BWP by Qualcomm, dated 2/26/2018-3/2/2018).

NPL discloses a time-domain resource determination method (Page 3, section 3.3 transition time and cross-BWP scheduling timing), comprising: 
determining, according to an original bandwidth part resource and a target bandwidth part resource, a number of switching time slots required for current bandwidth part resource switching (where d=0 for same-BWP scheduling, and d=1 for cross BWP scheduling, page 3, last two paragraphs), wherein the original bandwidth part resource is a bandwidth part resource used by a terminal before the current bandwidth part resource switching, and the target bandwidth part resource is a bandwidth part resource used by the terminal after the current bandwidth part resource switching (for same-BWP scheduling, the BWP switching is with same numerologies, and cross BWP scheduling is with different numerologies, section 3.3 transition time and cross-BWP scheduling timing, 1st paragraph); and 
determining, according to the number of switching time slots (d*                        
                            
                                
                                    K
                                
                                
                                    s
                                    w
                                    i
                                    t
                                    c
                                    h
                                
                                
                                    P
                                    D
                                    S
                                    C
                                    H
                                
                            
                        
                     in the equation under section 3.3 transition time and cross-BWP scheduling timing on page 3) and a basic time slot deviation (K0 or K2 as shown in the two equations under section 3.3 transition time and cross-BWP scheduling timing on page 3), a target time slot deviation for performing a data transmission by using the target bandwidth part resource (a summation of d*                        
                            
                                
                                    K
                                
                                
                                    s
                                    w
                                    i
                                    t
                                    c
                                    h
                                
                                
                                    P
                                    D
                                    S
                                    C
                                    H
                                
                            
                        
                     and K0 or K2 as shown in the two equations under section 3.3 transition time and cross-BWP scheduling timing on page 3).
NPL fails to explicitly disclose the basic time slot deviation is determined according to time-domain resource allocation indication information carried in transmission indication information sent by a base station.
0, the start and length indicator SLIV, and the PDSCH mapping type to the assumed in the PDSCH reception; and when the UE is scheduled to transmit a transport block on PUSCH by a DCI, the Time domain resource assignment field of the DCI provides a row index of an RRC configured table pusch-symbolAllocation, where the indexed row defines the slot offset K2, the start and length indicator SLIV, and the PUSCH mapping type to be applied in the PUSCH, page 11, section 5.1.2.1 and 6.1.2.1.
It is desirable to have the basic time slot deviation is determined according to time-domain resource allocation indication information carried in transmission indication information sent by a base station because it provides sufficient transitory time for the BWP switch.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL1 in the method of NPL for the benefit of reducing data lose during BWP switch.
(2) Regarding claim 4:
NPL and NPL1 together discloses all subject matter of claim 1, and NPL1 further discloses wherein the time-domain resource allocation indication information comprises a time-domain resource allocation indication field (a row index of an RRC configured table pdsch-symbolAllocation or an index of an RRC configured table pusch-symbolAllocation, page 11, section 5.1.2.1 and 6.1.2.1), and the time-domain resource allocation indication field is used for specifying one of at least two basic time slot a row index of an RRC configured table pdsch-symbolAllocation, where the indexed row defines the slot offset K0, the start and length indicator SLIV, and the PDSCH mapping type to the assumed in the PDSCH reception; and when the UE is scheduled to transmit a transport block on PUSCH by a DCI, the Time domain resource assignment field of the DCI provides a row index of an RRC configured table pusch-symbolAllocation, where the indexed row defines the slot offset K2, the start and length indicator SLIV, and the PUSCH mapping type to be applied in the PUSCH, page 11, section 5.1.2.1 and 6.1.2.1).
(3) Regarding claim 19:
NPL and NPL1 together discloses all subject matter of claim 4, and NPL1 further discloses the basic time slot deviation comprises an uplink basic time slot deviation or a downlink basic time slot deviation (when the UE is scheduled to receive PDSCH by a DCI, the Time domain resource assignment field of the DCI provides a row index of an RRC configured table pdsch-symbolAllocation, where the indexed row defines the slot offset K0, the start and length indicator SLIV, and the PDSCH mapping type to the assumed in the PDSCH reception; and when the UE is scheduled to transmit a a row index of an RRC configured table pusch-symbolAllocation, where the indexed row defines the slot offset K2, the start and length indicator SLIV, and the PUSCH mapping type to be applied in the PUSCH, page 11, section 5.1.2.1 and 6.1.2.1).
(4) Regarding claim 7:
NPL and NPL1 together discloses all subject matter of claim 4, and NPL1 further discloses the basic time slot deviation comprises an uplink basic time slot deviation or a downlink basic time slot deviation (when the UE is scheduled to receive PDSCH by a DCI, the Time domain resource assignment field of the DCI provides a row index of an RRC configured table pdsch-symbolAllocation, where the indexed row defines the slot offset K0, the start and length indicator SLIV, and the PDSCH mapping type to the assumed in the PDSCH reception; and when the UE is scheduled to transmit a transport block on PUSCH by a DCI, the Time domain resource assignment field of the DCI provides a row index of an RRC configured table pusch-symbolAllocation, where the indexed row defines the slot offset K2, the start and length indicator SLIV, and the PUSCH mapping type to be applied in the PUSCH, page 11, section 5.1.2.1 and 6.1.2.1).
(5) Regarding claim 8:
NPL and NPL1 together discloses all subject matter of claim 1, and NPL1 further discloses the transmission indication information comprises downlink control information (DCI) (when the UE is scheduled to receive PDSCH by a DCI, the Time domain resource assignment field of the DCI provides a row index of an RRC configured table pdsch-symbolAllocation, where the indexed row defines the slot offset K0, the start and length indicator SLIV, and the PDSCH mapping type to the assumed in the PDSCH reception; and when the UE is scheduled to transmit a transport block on PUSCH by a DCI, the Time domain resource assignment field of the DCI provides a row index of an RRC configured table pusch-symbolAllocation, where the indexed row defines the slot offset K2, the start and length indicator SLIV, and the PUSCH mapping type to be applied in the PUSCH, page 11, section 5.1.2.1 and 6.1.2.1).
(6) Regarding claim 9:
NPL discloses a time-domain resource determination method (Page 3, section 3.3 transition time and cross-BWP scheduling timing), comprising: 
determining, according to an original bandwidth part resource and a target bandwidth part resource, a number of switching time slots required for current bandwidth part resource switching (where d=0 for same-BWP scheduling, and d=1 for cross BWP scheduling, page 3, last two paragraphs), wherein the original bandwidth part resource is a bandwidth part resource used by a terminal before the current bandwidth part resource switching, and the target bandwidth part resource is a bandwidth part resource used by the terminal after the current bandwidth part resource switching (for same-BWP scheduling, the BWP switching is with same numerologies, and cross BWP scheduling is with different numerologies, section 3.3 transition time and cross-BWP scheduling timing, 1st paragraph); and 
determining, according to the number of switching time slots (d*                        
                            
                                
                                    K
                                
                                
                                    s
                                    w
                                    i
                                    t
                                    c
                                    h
                                
                                
                                    P
                                    D
                                    S
                                    C
                                    H
                                
                            
                        
                     in the equation under section 3.3 transition time and cross-BWP scheduling timing on page 3) and a basic time slot deviation (K0 or K2 as shown in the two equations under section                         
                            
                                
                                    K
                                
                                
                                    s
                                    w
                                    i
                                    t
                                    c
                                    h
                                
                                
                                    P
                                    D
                                    S
                                    C
                                    H
                                
                            
                        
                     and K0 or K2 as shown in the two equations under section 3.3 transition time and cross-BWP scheduling timing on page 3).
NPL fails to disclose (a) determining a target bandwidth part resource used by a transmission after current bandwidth part resource switching; and sending transmission indication information containing both of an index identifier of the target bandwidth part resource and time-domain resource allocation indication information to a terminal; and (b) the basic time slot deviation is determined according to time-domain resource allocation indication information carried in transmission indication information sent by a base station.
With respect to (a), NPL1 disclose when the UE is scheduled to receive PDSCH by a DCI, the Time domain resource assignment field of the DCI provides a row index of an RRC configured table pdsch-symbolAllocation, where the indexed row defines the slot offset K0, the start and length indicator SLIV, and the PDSCH mapping type lo the assumed in the PDSCH reception; when the UE is scheduled to transmit a transport block on PUSCH by a DCI, the Time domain resource assignment field of the DCI provides a row index of an RRC configured table pusch-symbolAllocation, where the indexed row defines the slot offset K2, the start and length indicator SLIV, and the PUSCH mapping type to be applied in the PUSCH; and respect to (b), NPL1 discloses when the UE is scheduled to receive PDSCH by a DCI, the Time domain resource assignment field of the DCI provides a row index of an RRC configured table pdsch-symbolAllocation, where the indexed row defines the slot offset K0, the start and length 
It is desirable to determine a target bandwidth part resource used by a transmission after current bandwidth part resource switching; and sending transmission indication information containing both of an index identifier of the target bandwidth part resource and time-domain resource allocation indication information to a terminal; and (b) the basic time slot deviation is determined according to time-domain resource allocation indication information carried in transmission indication information sent by a base station because it provides sufficient transitory time for the BWP switch.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL1 in the method of NPL for the benefit of reducing data lose during BWP switch.
(7) Regarding claim 10:
NPL and NPL1 together discloses all subject matter of claim 9, and NPL1 further discloses the time-domain resource allocation indication information comprises a time-domain resource allocation indication field (the Time domain resource assignment field of the DCI, page 11, section 5.1.2.1), and the time-domain resource allocation indication field is used for specifying one of at least two basic time slot deviations in a time-domain 0 for downlink or K2 for uplink, page 11, section 5.1.2.1 and section 6.1.2.1).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (3GPP TSG RAN WG1 Meeting#92, R1-1801347, Agenda Item 7.1.3.4.1 by Huawei, dated Feb 26-Mar 2, 2018) in view of NPL1 (3GPP TSG RAN WG1 Meeting, R1-1802844, Remaining Issues on BWP by Qualcomm, dated 2/26/2018-3/2/2018) as applied to claim 9, and further in view of Ang et al. (US 2019/0312635 A1).
(1) Regarding claim 13:
NPL and NPL1 together disclose all subject matter of method of claim 9, and NPL and NPL1 both discloses a base station transmitting the time domain resource assignment to a UE, but fails to explicitly disclose the base station comprising a processor, a memory, a communication device, and a communication bus; wherein the communication bus is configured to implement a connection communication between the processor and the memory and a connection communication between the processor and the communication device; and the processor is configured to execute at least one program stored in the memory to implement the time-domain resource allocation method,
However, Ang discloses a base station in figure 15 comprises a processor (processor 1540 in figure 15), a memory (memory 1530 in figure 15), a communication device (communication manager 1510 in figure 15), and a communication bus (bus 1550) (para. 0184); wherein the communication bus is configured to implement a connection communication between the processor and the memory and a connection 
It is desirable to have a base station comprises a processor, a memory, a communication device, and a communication bus; wherein the communication bus is configured to implement a connection communication between the processor and the memory and a connection communication between the processor and the communication device; and the processor is configured to execute at least one program stored in the memory to implement the time-domain resource allocation method because it reduces cost and improves the adaptability and flexibility of the base station.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ang in the method of NPL and NPL1 for the benefit of reducing cost and improving the adaptability and flexibility of the base station.  
(2) Regarding claim 15:
NPL and NPL1 together disclose all subject matter of method of claim 9, and NPL and NPL1 both discloses a base station transmitting the time domain resource assignment to a UE, but fails to explicitly disclose the base station comprising a non-transitory storage medium, storing a time-domain resource allocation program, wherein the time-domain resource allocation program is executable by at least one processor to implement the time-domain resource allocation method.

It is desirable to have the base station comprising a non-transitory storage medium, storing a time-domain resource allocation program, wherein the time-domain resource allocation program is executable by at least one processor to implement the time-domain resource allocation method because it reduces cost and improves the adaptability and flexibility of the base station.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ang in the method of NPL and NPL1 for the benefit of reducing cost and improving the adaptability and flexibility of the base station.  
(3) Regarding claim 16:
NPL and NPL1 together disclose all subject matter of method of claim 9, and NPL and NPL1 both discloses a base station transmitting the time domain resource assignment to a UE, but fails to explicitly disclose the base station comprising a non-transitory storage medium, storing a time-domain resource allocation program, wherein the time-domain resource allocation program is executable by at least one processor to implement the time-domain resource allocation method.
However, Ang discloses a base station in figure 15 comprises a processor (processor 1540 in figure 15) and a memory (memory 1530 in figure 15), and the memory 1530 may store computer-readable code 1535 including instructions that, when 
It is desirable to have the base station comprising a non-transitory storage medium, storing a time-domain resource allocation program, wherein the time-domain resource allocation program is executable by at least one processor to implement the time-domain resource allocation method because it reduces cost and improves the adaptability and flexibility of the base station.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ang in the method of NPL and NPL1 for the benefit of reducing cost and improving the adaptability and flexibility of the base station.  
(4) Regarding claim 14:
NPL and NPL1 together disclose all subject matter of method of claim 1, but fails to explicitly disclose a terminal, comprising a processor, a memory, a communication device, and a communication bus; wherein the communication bus is configured to implement a connection communication between the processor and the memory and a connection communication between the processor and the communication device; and the processor is configured to execute at least one program stored in the memory to implement the time-domain resource determination method.
However, Ang discloses a device in figure 15 comprises a processor (processor 1540 in figure 15), a memory (memory 1530 in figure 15), a communication device (communication manager 1510 in figure 15), and a communication bus (bus 1550) (para. 0184); wherein the communication bus is configured to implement a connection communication between the processor and the memory and a connection communication between the processor and the communication device (as shown in figure 15); and the base station is configured to execute at least one program stored in the memory to implement a time-domain resource allocation method (para. 0188 and 0209).
It is desirable for the terminal, comprising a processor, a memory, a communication device, and a communication bus; wherein the communication bus is configured to implement a connection communication between the processor and the memory and a connection communication between the processor and the communication device; and the processor is configured to execute at least one program stored in the memory to implement the time-domain resource determination method because it reduces cost and improves the adaptability and flexibility of the base station.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ang in the method of NPL and NPL1 for the benefit of reducing cost and improving the adaptability and flexibility of the base station.  

Allowable Subject Matter
Claim 11 is allowed.
Claims 2-3, 5-6, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to for minor informality, but would be allowable if rewritten to overcome the objection.
The following is a statement of reasons for the indication of allowable subject matter:  

The present invention describes a time-domain resource determination apparatus, comprising: a switching determination unit, which is configured to determine, according to an original bandwidth part resource and a target bandwidth part resource, a number of switching time slots required for current bandwidth part resource switching, wherein the original bandwidth part resource and the target bandwidth part resource are respectively a bandwidth part resource used by a terminal before the current bandwidth part resource switching and a bandwidth part resource used by the terminal after the current bandwidth part resource switching; and a target time slot determination unit, which is configured to determine, according to the number of switching time slots and a basic time slot deviation, a target time slot deviation for performing a data transmission by using the target bandwidth part resource, wherein the basic time slot deviation is determined according to time-domain resource allocation indication information carried in transmission indication information sent by a base station.  The closest prior art, NPL (3GPP TSG RAN WG1 Meeting#92, R1-1801347, Agenda Item 7.1.3.4.1 by Huawei, dated Feb 26-Mar 2, 2018) in view of NPL1 (3GPP TSG RAN WG1 Meeting, R1-1802844, Remaining Issues on BWP by Qualcomm, dated 2/26/2018-3/2/2018) together disclose a similar method, but fails to disclose the claimed  35 U.S. C. 112f limitation of the switching determination unit and the target time slot determination unit as described in the specification.
(2) Regarding claim 12:
The present invention describes a time-domain resource allocation apparatus, comprising: a switching determination unit, which is configured to determine a target .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/1/2022